                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LEIGHTON D. LINDSEY,

        Plaintiff,
                                                  Case No. 18-cv-1024-bbc
   v.

LINDSAY WALKER, MICHAEL
DITTMAN, JON LITSCHER,
C.O. NEUSTADER, C.O. CAMBRON,
C.O. JOHNS, RICHARD GIROUX,
LUCAS WEBER, MAUREEN WHITE,
RENEE SCHUELER, JAMIE GOHDE, AND
KALEN RUCK,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             02/05/2020
        Peter Oppeneer, Clerk of Court                     Date
